DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 05/13/2022 have been fully considered but they are not persuasive.  Claims 1-7 remain pending.  Claims 4-7 are withdrawn.  
The Applicant argues that Corodova does not disclose a “rugged radome.”  The examiner disagrees.  A person of ordinary skill in the antenna art at the time of filing understands that the term rugged as used to describe a radome pertains to the ability to withstand adverse conditions and provide protection to an antenna enclosed within the radome.  As recited in the reference, (Corodova [0003] – Antennas and in particular large antennas such as radar installations, wireless telecom infrastructure and radio telescopes often need a radome or a covering structure of some kind to protect them from weather, e.g. sunlight, wind and moisture. The presence of the radome is particularly mandatory for antennas placed in regions where high winds or storms often occur, in order to protect the antennas from hale and impacts from projectiles such as debris carried by the wind; [0052] – polymeric coating may provide further protection to the inventive materials against weather, impacts from wind carried debris; [0085] – invention relates further to radomes comprising any one of the inventive materials. It was observed that the inventive materials are suitable for use in radomes designed for a variety of applications; and [0130] In addition to their unique electromagnetic properties the materials and the compressed laminae-stack of the invention show very good ballistic performance, i.e. resistance against impacts from projectiles such as bullets, shrapnel, fragments and the like.)  Bullets, projectiles, wind carried debris and weather are adverse conditions wherein a rugged radome would be useful.  The reference clearly discloses that radomes are intended to comprise the inventive materials.  See also [0129] Therefore, the compressed laminae-stack of the invention is suitable at least for use in radome applications, mobile masts and communication base stations.
The Applicant argues that the term “axially oriented” does not refer to fibers running in parallel.  The examiner disagrees.  An axis runs in a straight line along a given direction.  If multiple items are oriented in a parallel fashion, then the items are aligned with a straight line in a given direction and are considered “axially oriented” according to the broadest reasonable interpretation of the term.
The Applicant argues that the reference does not disclose thermoplastic fibers as claimed.  The examiner disagrees.  See [0041] – the group of thermoplastic materials, polyurethanes, polyvinyls, polyacrylics, polybutyleneterephthalate (PBT), polyolefins or thermoplastic elastomeric block copolymers such as polyisopropene-polyethylene-butylene-polystyrene or polystyrene-polyisoprene-polystyrene block copolymers are preferred. In particular, isocianates when used as a matrix or a binder, proved to impart the inventive materials with good performances at high and ultra-high frequencies.  For further clarity, see [0033] – fiber is herein understood an elongated body having a length much greater that its transverse dimensions, e.g. a diameter, a width and/or a thickness.
The Applicant argues that the reference does not disclose flat fabric shapes and layup geometry.  The examiner disagrees.  See [0118] – a flat compressed assembly, both the male and the female parts of the mould should be planar; whereas to obtain a three dimensionally shaped compressed assembly, said male and female parts may contain curvatures or other shaped geometries in one or more directions.
The Applicant appears to argue that the reference does not disclose a rugged radome also comprising multiple radio frequencies transparency.  The examiner disagrees.  See [0130] In addition to their unique electromagnetic properties the materials and the compressed laminae-stack of the invention show very good ballistic performance, i.e. resistance against impacts from projectiles such as bullets, shrapnel, fragments and the like.  For further clarity, see [0083] It was observed that the inventive materials have unique electromagnetic properties and may offer a higher freedom to designing various radome constructions, freedom seldom, if ever, offered by the known materials hitherto. Especially for ultra-high frequencies, e.g. frequencies of above 50 GHz and even above 70 GHz, the inventive materials offer a unique performance. In particular at ultra-high frequencies, the materials of the invention show significantly reduced multi reflections or resonances as compared with known materials, which otherwise would amplify any signal noise to the extent that the operation of an antenna protected thereby may be seriously impaired. It was observed that the signal to noise ratio for the inventive materials when used in radomes is good which increases the efficiency of a radome-antenna system.
The Applicant argues that the reference does not disclose that the material is resistant to absorb water.  The examiner disagrees.  See [0166] - cut edges of the material were sealed with silicone rubber to prevent moisture rooting and water absorption.  For further clarity, see also [0071] -  Suitable curing agents for the epoxy primers used in accordance with the invention are preferably substantially water insoluble.
Regarding claim 2, the Applicant argues that the reference does not disclose “provides impact and ballistic protected interior space” due to the fact that [0052] relates to polymeric coating.  The examiner disagrees.  The argument is not commensurate with the claim as written.  Claim 2 recites “wherein rugged radome closure is transparent to radio frequency electromagnetic radiation and provides impact and ballistic protected interior space.”  A polymeric coating is a part of the rugged radome disclosed by the reference wherein the rugged radome is radio frequency transparent and provides impact and ballistic protected interior space. (See [0052] – polymeric coating may provide further protection to the inventive materials against weather, impacts from wind carried debris; [0085] – invention relates further to radomes comprising any one of the inventive materials. It was observed that the inventive materials are suitable for use in radomes designed for a variety of applications; and [0130] In addition to their unique electromagnetic properties the materials and the compressed laminae-stack of the invention show very good ballistic performance, i.e. resistance against impacts from projectiles such as bullets, shrapnel, fragments and the like.)  Bullets, projectiles, wind carried debris and weather are difficult conditions wherein a rugged radome would be useful.  The reference clearly discloses that radomes are intended to comprise the inventive materials.  See also [0129] Therefore, the compressed laminae-stack of the invention is suitable at least for use in radome applications, mobile masts and communication base stations.
Regarding claim 3, the Applicant argues that the reference does not disclose “thermoplastic fibers comprised of High Density Polyethylene, Ultra High molecular Weight Polyethylene, Polypropylene, Aramid or combination thereof.”  The examiner disagrees.  See [0041] – the group of thermoplastic materials, polyurethanes, polyvinyls, polyacrylics, polybutyleneterephthalate (PBT), polyolefins or thermoplastic elastomeric block copolymers such as polyisopropene-polyethylene-butylene-polystyrene or polystyrene-polyisoprene-polystyrene block copolymers are preferred. In particular, isocianates when used as a matrix or a binder, proved to impart the inventive materials with good performances at high and ultra-high frequencies.  Also, for further clarity, see [0044] - Examples of polymeric fibers suitable for the present invention include but are not limited to fibers manufactured from polyamides and polyaramides, … polyolefins e.g. homopolymers and copolymers of polyethylene and/or polypropylene; and combinations thereof.
The examiner upholds the rejection and makes it Final.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corodova (Pub No. US 2014/0078016) hereafter referred to as Corodova.
1. Regarding claim 1, Corodova discloses:
a rugged radome (a radome made of materials which show good ballistic performance; paragraphs [0052, 0085, 0130]) comprising:
a wall construction comprising a laminate of multiple layers of fabric or tape made of axially- oriented elongated thermoplastic fibers (a radome wall may be made of a laminate that contains at least one layer of polymeric fibers forming a fabric, the fibers being unidirection and may be polymeric tape, and may include a thermoplastic material such as polypropylene; paragraphs [0036, 0039, 0041, 0044, 0084, 0033] – fiber is herein understood an elongated body having a length much greater that its transverse dimensions, e.g. a diameter, a width and/or a thickness), 
where flat fabric shapes, layup geometry, and final radome thickness are utilized to construct a radome geometry (a radome having a geodesic structure 1s created using the laminate with the thickness having a range between 100 microns and 300 mm, and the fabric may be shaped in a mold 
to obtain the three dimensional shaped assembly using female and male planar parts; paragraphs (0081, 0086, 0118)]),
multiple radio frequencies transparency (a radome shows good electromagnetic transparency over a large bandwidth in the range of 1-130 GHz; paragraph [0017, 0023);
said radome adapted to withstand impact by blunt objects and ballistic projectiles (a radome made of materials which show good ballistic performance and withstand impacts from windblown debris; paragraphs (0004, 0052, 0085, 0130]), and
resistance to absorb water (the material is sealed with silicone rubber to prevent water absorption and to resist weather; paragraphs [0004, 0166)).

2. Regarding claim 2, Corodova discloses:
wherein rugged radome closure is transparent to radio frequency electromagnetic radiation (a radome shows good electromagnetic transparency over a large bandwidth 1n the range of 1-130 GHz; paragraph (0017, 0023]) and
provides impact and ballistic protected interior space (a radome made of materials which show good ballistic performance and withstand impacts from wind blown debris to protect an internal antenna; paragraphs [0004, 0052, 0085, 0130)).

3. Regarding claim 3, Corodova discloses:
wherein said thermoplastic fibers are comprised of High Density Polyethylene, Ultra High  molecular Weight Polyethylene, Polypropylene, Aramid or any combination thereof (the fibers may include a thermoplastic material such as polypropylene; paragraphs [0036, 0039, 0041, 0044, 0084)). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA J LINDGREN BALTZELL whose telephone number is (571)272-5918. The examiner can normally be reached 9am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA LINDGREN BALTZELL/            Primary Examiner, Art Unit 2845